Citation Nr: 1015881	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a right eye 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for PTSD and a right 
eye disability.  The Veteran testified before the Board in 
February 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.  The Veteran testified at a February 2010 
hearing before the Board that he received benefits from the 
Social Security Administration based on his PTSD.  It does 
not appear that the decision and associated treatment records 
from the Social Security Administration have yet been 
requested.  Relevant records from a Federal department or 
agency should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).

Because information sufficient to allow for a search of the 
Veteran's Social Security Administration records is 
available, and these records may be useful in deciding the 
Veteran's claims, an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).     

The Board also notes that during his hearing, the Veteran 
recounted receiving treatment after service at a private 
hospital in Philadelphia, Pennsylvania.  Those records should 
also be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  If any of the above 
requested records are shown to be at 
another storage facility, a request 
should be made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

2.  After obtaining the necessary release 
of information form, make appropriate 
efforts to obtain post-service treatment 
records from the private hospital in 
Philadelphia that was mentioned during 
the Veteran's February 2010 testimony.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims for service connection for PTSD 
and a right eye disability.  If the 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


